Citation Nr: 0030562	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-40 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic respiratory 
disability, to include bronchitis.

2.  Entitlement to an increased initial rating for sinusitis- 
rhinitis, evaluated as 10 percent disabling effective to the 
date of claim.

3.  Entitlement to an increased (compensable) initial rating 
for superficial varicosities of the lower extremities.

4.  Entitlement to an increased (compensable) initial rating 
for status post right inguinal herniorrhaphy.

5.  Entitlement to an increased initial rating for scar 
residual of right inguinal herniorrhaphy, evaluated as 10 
percent disabling effective to the date of claim.

6.  Entitlement to an increased initial rating for bilateral 
pigmentary glaucoma, evaluated as 10 percent disabling 
effective to the date of claim.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1968 to May 1972, 
and from April 1975 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a rating decision 
dated in August 1992, the RO granted service connection for 
sinusitis, superficial varicosities of the lower extremities 
and postoperative right inguinal hernia repair, and assigned 
initial noncompensable evaluations for each.  At that time, 
the RO also denied a claim for service connection for 
bronchitis.  In April 1993, the RO granted service connection 
for pigmentary glaucoma of the left eye, and assigned an 
initial 10 percent disability rating.  In December 1993, the 
RO granted service connection for pigmentary glaucoma of the 
right eye, and assigned a 10 percent disability evaluation 
for bilateral pigmentary glaucoma. 

In a remand order dated in September 1997, the Board 
rephrased two of the issues on appeal to reflect a claim for 
service connection for chronic respiratory disability, to 
include bronchitis, and a claim for an increased 
(compensable) evaluation for residuals of a right inguinal 
herniorrhaphy, to include a scar.  In May 1999, the RO 
assigned a 10 percent evaluation for sinusitis effective to 
the date of claim, and continued the noncompensable 
disability evaluation for the separate issue of status post 
right inguinal herniorrhaphy.  However, the RO also granted 
service connection for scar residual of right inguinal hernia 
repair, and assigned an initial 10 percent evaluation.  In 
April 1999, the appellant raised a claim for service 
connection for allergic rhinitis.  In a decision dated in 
June 1999, the RO granted service connection for rhinitis, 
and continued a 10 percent disability rating for sinusitis- 
rhinitis.  The Board has rephrased the issues listed on the 
title page to better reflect the claims on appeal, to include 
the recent decision in Fenderson v. West, 12 Vet.App. 119 
(1999), wherein the Court of Appeals for Veterans Claims held 
that separate or "staged" ratings must be considered for 
initial rating claims where the evidence shows varying levels 
of disability for separate periods of time.

The issues of an increased rating for sinusitis- rhinitis, 
scar residual of right inguinal herniorrhaphy and bilateral 
pigmentary glaucoma are addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for service connection for chronic 
respiratory disability, as well as the claims for an 
increased rating for superficial varicosities of the lower 
extremities, status post right inguinal herniorrhaphy and 
bilateral pigmentary glaucoma, has been obtained.

2.  The appellant manifests asthma as an additional 
impairment during exacerbations of service connected 
sinusitis disability.

3.  The evidence of record does not show that chronic 
bronchitis, or any other respiratory disability (other than 
asthma, sinusitis- rhinitis and healed calcified granuloma), 
was present during active service and/or that such disability 
is causally related to active service or a service connected 
disability.

4.  For the entire duration of the appeal period, the 
appellant's varicose vein disability has been manifested by 
superficial varicosities below the knees without objective 
evidence of pain, edema, aching, fatigue or deep circulation 
involvement.

5.  Neither the old or new version of Diagnostic Code 7120 is 
more favorable in application to the claim for an increased 
rating for superficial varicosities of the lower extremities.

6.  For the entire duration of the appeal period, the 
appellant's status post right inguinal herniorrhaphy has been 
manifested by subjective complaint of pain on bending, but 
absent any objective evidence of disability or recurrent 
hernia.


CONCLUSIONS OF LAW

1.  Asthma is proximately due to service connected sinusitis.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.310(a) (2000).

2.  Bronchitis, or any other respiratory disability (other 
than asthma, sinusitis- rhinitis and healed calcified 
granuloma), was not incurred or aggravated during active 
service, or proximately due to service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2000).

3.  For the entire appeal period, the criteria for an 
increased (compensable) initial rating for superficial 
varicosities of the lower extremities have not been met.  38 
U.S.C.A. §§ 1155, 5110(g) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7120 (1996 & 2000); VA O.G.C. 
Prec. 3-2000 (April 10, 2000).

4.  For the entire appeal period, the criteria for an 
increased (compensable) initial rating for status post right 
inguinal herniorrhaphy have not been met.  38 U.S.C.A. §§ 
1155, (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114 
Diagnostic Code 7338 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - chronic respiratory disability

The appellant contends that he manifests a chronic 
respiratory disability, claimed as bronchitis and asthma, 
which was incurred in service or is proximately due to his 
service connected sinusitis- rhinitis disability.  Service 
connection may be established on a direct basis for a disease 
or disability which is shown to have been incurred or 
aggravated during a period of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
established on a secondary basis for a disease or disability 
which is shown to be proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  The term "disability" as used in 38 U.S.C.A. § 1110 
and thus, as used in 38 C.F.R. § 3.310(a), refers to "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The appellant had active service from May 1968 to May 1972, 
and from April 1975 to May 1991.  During his first period of 
service, he was treated for an upper respiratory infection 
(URI) and pharyngitis on several occasions.  In June 1968, he 
was hospitalized for three days with complaint of shortness 
of breath and a cold for two weeks.  He was discharged with a 
provisional diagnosis of pneumonitis and a final diagnosis of 
viral bronchitis.  His separation examination, dated in May 
1972, noted an x- ray examination finding of a calcified 
granuloma on the right mid lung field associated with the 
right hilar granulomata, but his lungs were free of active 
infiltrate.  He was given a normal clinical evaluation of 
lungs and chest. 

The appellant's February 1975 re- enlistment examination 
revealed a normal clinical evaluation of the lungs and chest.  
During this period of service, he was treated for sinus 
troubles and URI's on numerous occasions.  A January 1978 
annual x- ray examination noted that the calcification in his 
upper right lung field was not considered disabling (NCD).  
He had negative purified protein derivative (PPD) tests in 
1978 and 1981.  He was treated for "bronchitis (common 
cold)" in October 1982.  In February 1985, he complained of 
an episode of shortness of breath while working in a high 
dust area, but his physical examination revealed a "normal" 
clinical evaluation of the chest and lungs and his PPD test 
was negative.  He was treated for bronchitis in October and 
November 1986.  At that time, a radiologist noted that the 
calcification in the right upper lung was consistent with old 
tuberculosis.  In March 1988, he underwent a hospitalization 
for atypical pneumonia, most likely Mycoplasma or Legionella, 
with differential diagnoses of viral pneumonia or 
tuberculosis (TB).  In September 1990, he was diagnosed with 
"URI/bronchitis" and "sinusitis, clinically/bronchitis."  
At that time, a chest x- ray examination was interpreted as 
negative.  On his retirement examination, dated in November 
1990, he voiced complaint of chronic or frequent colds and 
sinusitis, but he denied complaint of asthma or shortness of 
breath.  His x- ray examination noted the right sided 
granuloma, but was otherwise negative.  His physical 
examination indicated a normal clinical evaluation of the 
lungs and chest.

Post- service, the appellant's private clinical records first 
reveal his treatment for sinusitis and bronchitis in August 
1991.  He was prescribed Amoxil for rhinitis symptoms in 
November 1991, and Doxycillin for bronchitis in December 
1991.  On VA examination in February 1992, he primarily 
complained of chronic bronchitis over the last two years, 
manifested by expectoration and frequent coughing, which was 
treated with antibiotics as needed.  His respiratory system 
showed lungs clear to auscultation and percussion without 
rhonchi, and his chest x- ray examination was negative except 
for the calcified granuloma in the right upper lobe.  His 
pulmonary function tests (PFT) showed spirometry and lung 
volumes within normal limits.  However, there was a notation 
of mildly reduced diffusing capacity which possibly indicated 
early parenchymal lung disease.  He was given a diagnosis of 
chronic bronchitis by history.  His mental disorders 
examination recorded a diagnosis of bronchitis.  An audio- 
ear disease examination, which noted his complaint of post- 
nasal drip (PND) and tightness in chest without shortness of 
breath, noted a diagnosis of mild chronic sinusitis with a 
notation of "? relation 'tightness' chest to sinusitis."

The appellant's private clinical records next reflect his 
complaint of wheezing problems in March 1992.  In a letter 
dated in October 1992, A.B.H., M.D., P.A., indicated that the 
appellant was being treated for chronic sinusitis disease 
with some bronchitis.  A December 1992 private examination 
report, dated in December 1992, noted a few scattered wheezes 
and rhonchi bilaterally with impressions of chronic 
sinorhinitis, subacute bronchitis, and possible mild asthma.  
His clinical records at this time also reflected assessments 
of chronic obstructive pulmonary disease (COPD) and 
bronchitis.  

During his appearance before the RO in September 1993, the 
appellant testified to an emergency room visit in August 1991 
due to breathing problems.  He recalled that the physician 
had diagnosed him as mildly asthmatic.  He indicated that he 
had been placed on antibiotics on 8 different occasions over 
the last two years.  He used a bronchial inhaler on a daily 
basis which helped alleviate his symptoms.  He indicated that 
his respiratory disorder caused him muscle discomfort in the 
shoulder region and deep pain in his lungs.  He stated that 
these symptoms had been attributed to bronchitis and/or 
pneumonia.

The appellant's private clinical records in September 1993 
reflect his treatment for rhinitis, sinusitis and bronchitis.  
A VA examination report dated in November 1993, which 
recorded his reported history of treatment for bronchitis and 
bronchial asthma, revealed diagnoses of bronchitis and 
bronchial asthma.  His subsequent private clinical records 
include a February 1994 consultation which recorded diagnoses 
of chronic rhinitis, chronic sinusitis and history of chronic 
bronchitis, stable right- sided pulmonary granuloma and an 
assessment of asthma in good control.  A May 1994 
consultation noted his denial of symptoms of shortness of 
breath or wheezing for the past 4- 5 months with an 
impression of a "relatively asymptomatic" pulmonary system. 

The appellant's private clinical records in early 1995 
reflect diagnoses which included "asthma/bronchitis."  A 
February 1995 private examination showed an unremarkable lung 
examination.  A December 1995 letter from C.A.K., M.D., noted 
the appellant's history of treatment for chronic rhinitis, 
chronic sinusitis and mild asthma.  From February to April 
1996, he was given diagnoses which included bronchitis, mild 
reactive airways disease and mild asthma.

On VA respiratory examination, dated in February 1998, the 
appellant denied current complaint of shortness of breath, 
wheezing, chest pain or sinus problems.  He complained of 
asthma and sinus exacerbations, occurring approximately 3 
times per year, which he treated with Proventil inhalers and 
Maxair.  He stated that he had symptoms of wheezing and chest 
tightness associated with shortness of breath one month 
previously while being treated for sinusitis.  He reported a 
history of being diagnosed with asthma in 1991, and a prior 
20 year history of smoking 1/2 pack per day.  His physical 
examination was negative for actual respiratory symptoms, and 
his lungs were clear to auscultation anteriorly and 
laterally.  His chest x- ray showed an old granuloma, two in 
the right chest and probably a small one in the left hiatal 
area, but there was no evidence of parenchymal disease or 
significant change when compared to x- rays taken in 1992.  
His heart silhouette and diaphragm were within normal limits.  
His PFT showed a forced vital capacity (FVC) of 80% predicted 
and a forced expiratory volume in one second (FEV1) of 85% 
predicted with a ratio of 80% predicted.  His flow volume 
curves looked to be within normal limits.  

Based upon the above, the examiner noted that the appellant 
had a history of asthma diagnosed in 1991.  His PFT revealed 
that he was free from symptoms.  However, he had symptoms in 
the past which were compatible with asthma and had a "direct 
relationship" with his sinus exacerbation.  Nonetheless, the 
examiner noted that pulse bronchodilator therapy was required 
in order to diagnose asthma.  It was further noted that chest 
x- rays showed no significant change or evidence of 
parenchymal disease.  In an addendum, the examiner noted that 
the appellant had a strong history of chronic sinusitis as 
well as bronchial asthma.  The examiner stated that both 
phenomena could be present at the same time and that, as a 
matter of fact, "[the appellant's] chronic sinusitis may 
exacerbate asthma."  It was the examiner's opinion that the 
appellant manifested chronic sinusitis and asthma, but it was 
again noted that complete PFT testing was necessary to 
confirm the asthma diagnosis.

The appellant's subsequent private clinical records show his 
treatment for recurrent upper respiratory infection, 
vasomotor rhinitis and suspected reactive airway disease in 
August 1998.

On VA respiratory examination, dated in March 1999, the 
examiner noted that, upon review of the claims folder, the 
appellant had been a tobacco abuser smoking two packs per day 
until 1987 and one pack per day until 1992.  He entered 
service with a history of allergic rhinitis since childhood 
and pneumonia in 1955 and 1966.  An x- ray examination upon 
his re- enlistment in 1972 noted granulomas with two 
pulmonary nodules approximately 1 cm. in the right upper 
lobe.  He had his first episode of acute sinusitis and acute 
bronchitis while stationed in Cape May, New Jersey.  He had 
episodes of acute bronchitis in June 1968, October 1982, 
October 1986 and March 1988.  He had no episodes of asthma.  
He had negative purified protein derivative (PPD) tests in 
1978, 1981 and 1985.  His reported complaint of chest 
tightening was attributed to alcohol abuse and anxiety.  

The examiner further commented that, post- service, a 1992 VA 
general examination first reflected a possible diagnosis of 
chronic bronchitis from 1990 to 1992.  A PFT performed in 
March 1992 was within normal limits.  In 1992 and 1993, the 
appellant began to see a private pulmonologist due to an 
acute episode of bronchitis.  At that time, the pulmonologist 
considered a diagnosis of mild asthma and prescribed a 
metered dose inhaler.  However, his PFT tests were normal.  
Upon re- evaluation in 1993, the pulmonologist diagnosed the 
appellant as either having well- controlled mild asthma or 
possible COPD from long- standing tobacco abuse.  In 1998, a 
VA examiner noted a questionable asthma which needed to be 
confirmed by methacholine challenge because of the prior 
normal PFT's.  

On examination, the appellant's lungs were clear to 
auscultation without crackles, rhonchi, or wheezing.  He did 
have a high- arched palate consistent with history of 
rhinitis and sinusitis in childhood.  There were no apparent 
restrictive conditions or diseases.  His PFT tests revealed 
FVC of 90 percent predicted, FEV1 of 84% predicted and 
FEV/FEV1 of 76%.  His chest x- ray, which revealed 1- cm. 
nodules in the right middle lobe and right hilum, was stable 
without acute changes.  His complete blood count (CBC) and 
urinalysis were normal.  

Based upon the above, the examiner opined that the appellant 
manifested a recurrent, acute rhinitis since childhood.  He 
had 8 episodes of rhinitis and sinusitis over the 20 years in 
service which did not constitute a chronic condition.  He had 
4 episodes of bronchitis in over 20 years of service which 
did not constitute chronic bronchitis.  In this respect, it 
was noted that a chronic bronchitis required a history or 
documentation of symptoms for three months per years for 
three consecutive years.  The examiner commented that the 
current PFT results, which showed a mild obstructive pattern 
with an FEV/FEV1 of 76%, did reveal a mild, intermittent 
asthma.  However, the examiner was of the opinion that the 
appellant did not manifest objective evidence of asthma prior 
to the current examination.  The examiner finally noted that 
the appellant did have two pulmonary nodules in his right 
upper lobe with a history of chronic tobacco abuse.

Initially, the Board notes that, by rating decision dated in 
August 1992, the RO granted service connection for healed 
calcified granuloma.  As such, the Board need not address the 
disability attributable to the pulmonary nodules in the right 
upper lobes.

Upon review of the evidence, the Board finds that service 
connection for asthma is warranted on a secondary basis.  In 
this respect, the appellant's post- service private clinical 
records reveal consideration of diagnoses of mild asthma, 
bronchial asthma and "asthma/bronchitis."  In February 
1998, a VA examiner suspected a diagnosis of asthma, but 
deferred a formal diagnosis pending pulse bronchodilator 
therapy.  Nonetheless, the examiner opined that there was a 
"direct relationship" between the asthma symptoms and sinus 
exacerbations in that the "chronic sinusitis may exacerbate 
asthma."  In March 1999, a VA examiner noted that PFT 
results indicated a mild, intermittent asthma.  The Board is 
of the opinion that, with application of the benefit of the 
doubt rule, the evidence of record establishes that the 
appellant manifests asthma as an additional impairment during 
exacerbations of service connected sinusitis disability.  
Therefore, service connection for asthma as secondary to 
service connected sinusitis is established.  Allen, 7 Vet. 
App. at 448; 38 C.F.R. § 3.310(a) (2000).

However, the Board further finds, by a preponderance of the 
evidence, that service connection is not warranted for 
bronchitis or any other respiratory disability (other than 
asthma, sinusitis- rhinitis and healed calcified granuloma).  
The appellant's service medical records, which span a period 
covering 20 years, reflect treatment for bronchitis on 4 
separate occasions.  He was treated for pneumonitis on one 
occasion, and atypical pneumonia, most likely Mycoplasma or 
Legionella, on another occasion.  His PPD tests were 
negative.  Upon separation, he was given a normal clinical 
evaluation of the lungs and chest.  Post- service, he was 
first treated for bronchitis in August 1991 and December 
1991.  He was next treated for subacute bronchitis in 
December 1992.  Upon review of the claims folder, a VA 
examiner in 1999, noting that a diagnosis of chronic 
bronchitis required a history or documentation of symptoms 
for three months per years for three consecutive years, 
indicated opinion that chronic bronchitis was not shown in 
service.  There is no opinion of record which establishes 
that chronic bronchitis or any other respiratory disability 
(other than asthma, sinusitis- rhinitis and healed calcified 
granuloma) was incurred or aggravated during service and/or 
proximately due to service connected disability.  

In this case, the only evidence which suggests the existence 
of chronic bronchitis, or any other chronic respiratory 
disorder, during service consists of the lay statements and 
testimony offered by the appellant.  As a lay person, he is 
certainly competent to testify to his observable symptoms 
manifested during and after service, but he is not competent 
to speak to the diagnosis or etiology of a medical 
disability.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
As such, his bare allegations, in and of themselves, cannot 
provide a basis upon which to grant service connection.  See 
generally Hicks v. West, 12 Vet.App. 86, 89 (1998) (lay 
assertions of chest pain are not competent to establish the 
existence of a current heart condition).  Accordingly, the 
Board finds that service connection for chronic bronchitis or 
any other respiratory disability (other than asthma and 
healed calcified granuloma) must be denied.  The evidence is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2000).

Finally, the Board notes that the appellant has been provided 
two VA medical examinations with review of his claims folder 
in an attempt to substantiate his entitlement to the benefits 
sought.  The Board further notes that the RO has attempted to 
obtain all medical records identified by the appellant as 
pertinent to his claim on appeal, and has provided him a 
personal hearing to present his testimony. Accordingly, the 
Board is of the opinion that all reasonable efforts have been 
undertaken to develop this claim.  Furthermore, the appellant 
has been fully apprised by the RO of the Reasons and Bases 
for the denial of his claim as well as the types of evidence 
needed to support his claim.  As such, the Board finds that 
the RO has complied with the requirements of the recently 
enacted changes to 38 U.S.C.A. §§ 5103 and 5103A, and no 
prejudice results to the appellant in deciding this case on 
appeal.  See H.R. 4864, "Veterans Claims Assistance Act of 
2000" (to be codified at 38 U.S.C.A. §§ 5103 and 5103A).

II.  Increased (compensable) initial rating -
 varicosities of the lower extremities

The appellant contends that symptoms associated with his 
varicosities of the lower extremities warrant a compensable 
disability evaluation.  Historically, he was first noted to 
manifest a few superficial varicosities of the feet on a 
January 1981 physical examination.  A January 1987 
examination noted varicose veins of both lower extremities.  
On his retirement examination, dated in November 1990, he was 
positive for varicosities.

Post service, a February 1992 VA general examination report 
noted moderate size varicosities in the lower legs and ankles 
with a diagnosis of varicosities of both legs.  In a rating 
decision dated in August 1992, the RO granted service 
connection for superficial varicosities of both lower legs, 
and assigned a noncompensable disability evaluation which has 
remained in effect to the current appeal.

A private clinical record, dated in October 1992, noted 
superficial varicose veins of the lower extremities.  During 
his appearance before the RO in September 1993, the appellant 
testified to symptoms of pain and cramping of his lower 
extremities, especially upon walking, which he related to his 
varicose veins.  He denied any real swelling.  On VA artery 
and vein examination, dated in November 1993, he further 
complained of leg pain at night with intermittent 
claudications involving both legs. His physical examination 
revealed normal skin appearance except for small varicose 
veins on both ankle areas with minimal discoloration of the 
skin and flare- up of ankle area.  He was given diagnosis of 
bilateral ankle varicose veins.  A February 1996 consultation 
report from R.D.A., M.D., revealed a notation of no 
significant varicosities.

On VA arteries and veins examination, dated in January 1998, 
the appellant primarily complained of jabbing pain and cramps 
in both feet and ankles.  His pain increased with activity 
and limited him to 30 minutes of walking before the pain 
caused him to stop.  He denied symptoms of claudication or 
rest pain which would indicate a vascular etiology for his 
symptoms.  He voiced some understanding that his leg cramping 
was not due to his varicose veins.  He denied flare- ups of 
incoordination, fatigability or loss of range of motion.  He 
also denied a history of previous deep vein thrombosis.  His 
physical examination revealed multiple, small superficial 
varicose veins on the dorsum of both feet and ankles with the 
heaviest concentration along the medial aspect of the left 
ankle.  There was no edema in the legs or ankle to indicate 
any chronic venous insufficiency or perforator incompetence.  
His arterial evaluation was normal, and his neurologic signs 
were intact.  There were no significant visible varicose 
veins above the ankles.  His assessment was of superficial 
varicose veins on bilateral feet and ankles without objective 
evidence of arterial insufficiency or evidence of deep venous 
insufficiency.  The examiner further commented that the 
appellant's varicose veins were very minimal and should not 
cause any significant symptomatology and should be easily 
managed with leg elevation and compression stocking.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Medical reports of 
examination must be viewed in light of the whole recorded 
history and reconciled into a consistent picture so that a 
current rating may accurately reflect the elements of 
disability.  38 C.F.R. § 4.2 (2000).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

The severity of a varicose vein disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in 38 C.F.R. § 4.104 of VA's Schedule for Rating 
Disabilities.  On January 12, 1998, new regulations became 
effective with respect to the criteria to be considered in 
evaluating varicose veins under Diagnostic Code 7120.  63 
Fed.Reg. 37779 (July 14, 1998).  Prior to the effective date 
of the new regulations, the appellant's claim for an 
increased rating may only be evaluated under the older 
version of Diagnostic Code 7120.  VA O.G.C. Prec. 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 1991).  
However, the appellant is entitled have his claim considered 
under both the old and the new version of Diagnostic Code 
7120, with the most favorable version applied, from and after 
the effective date of amendment.  Karnas, 1 Vet.App. 308 
(1991).  The new regulations were considered by the RO, and 
the Board will do likewise.

Prior to January 12, 1998, a noncompensable rating was 
warranted for varicose veins with mild or no symptoms.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997).  A 10 percent 
rating was warranted for moderate unilateral or bilateral 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion.  Id.  Moderately 
severe disability, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter and 
symptoms of pain or cramping on exertion, but absent 
involvement of the deep circulation, was rated 20 percent 
disabling when unilateral and 30 percent disabling when 
bilateral.  Id.  Severe varicosities below the knee with 
ulceration, scarring or discoloration and painful symptoms 
was to be rated as moderately severe.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, Note (1997).

Effective January 12, 1998, a noncompensable disability 
evaluation is warranted for asymptomatic palpable or visible 
varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2000).  A 10 percent rating is warranted for varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  Id.  A note following Diagnostic Code 7120 provides 
that the foregoing evaluations are for involvement of a 
single extremity.  If more than one extremity is involved, 
each involved extremity is to be evaluated separately and the 
ratings combined using the bilateral factor, if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7120, Note (2000).  See 
generally 38 C.F.R. §§ 4.25, 4.26 (2000).

Based upon review of the evidence of record, the Board finds 
that, at any time since the filing of this claim, the 
evidence of record preponderates against an increased 
(compensable) rating for superficial varicose veins of the 
lower extremities.  In this respect, the medical evidence of 
record demonstrates the manifestation of superficial 
varicosities below the knees without objective evidence of 
pain, edema, aching, fatigue or deep circulation involvement.  
The appellant has voiced occasional complaint of symptoms of 
pain, cramping and intermittent claudications, but the 
examiner in 1998 indicated that there was no vascular 
etiology for his symptoms and that his varicose veins, which 
were very minimal, should not cause any significant 
symptomatology.  Given the absence of any objective evidence 
of disability attributable to his varicose veins, he has 
failed to meet the criteria for an increased rating under 
either the old or new version of Diagnostic Code 7120. Based 
upon the particular facts of this case, neither the old or 
new version of Diagnostic Code 7120 is more favorable in 
application to the appellant.  The evidence is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (2000).  Accordingly, the claim 
must be denied.

Finally, the Board notes that the appellant has been provided 
a VA medical examination with review of his claims folder in 
an attempt to substantiate his entitlement to the benefits 
sought.  The Board further notes that the RO has attempted to 
obtain all medical records identified by the appellant as 
pertinent to his claim on appeal, and has provided him a 
personal hearing to present his testimony.  Accordingly, the 
Board is of the opinion that all reasonable efforts have been 
undertaken to develop this claim.  Furthermore, the appellant 
has been fully apprised by the RO of the Reasons and Bases 
for the denial of his claim as well as the types of evidence 
needed to support his claim.  As such, the Board finds that 
the RO has complied with the requirements of the recently 
enacted changes to 38 U.S.C.A. §§ 5103 and 5103A, and no 
prejudice results to the appellant in deciding this case on 
appeal.  See H.R. 4864, "Veterans Claims Assistance Act of 
2000" (to be codified at 38 U.S.C.A. §§ 5103 and 5103A).

III.  Increased (compensable) initial rating - status post 
right inguinal herniorrhaphy

The appellant contends that symptoms associated with his 
right inguinal herniorrhaphy warrants a compensable 
disability evaluation.  Historically, he underwent a right 
inguinal herniorrhaphy, Bassini Type, on November 7, 1969.  
Post- operatively, he did well and was returned for limited 
duty on November 28, 1969.  He was returned to full duty on 
January 8, 1970.  His subsequent service medical records are 
negative for complaint, treatment, manifestation or diagnosis 
of recurrence of right inguinal hernia.  His retirement 
examination, dated in November 1990, was unremarkable.

Post service, the appellant specifically denied complaint of 
problems with his right hernia repair on VA examination in 
February 1992.  At that time, his physical examination 
revealed was negative for evidence of inguinal hernia.  In a 
rating decision dated in August 1992, the RO granted service 
connection for status post inguinal hernia repair, and 
assigned an initial noncompensable disability rating which 
has remained in effect to the current appeal.  

During his appearance before the RO in September 1993, the 
appellant testified to occasional tenderness in the area of 
his right herniorrhaphy, but he denied any swelling.  On VA 
alimentary appendages examination, dated in November 1993, he 
also complained of a sensitive scar from his right inguinal 
repair.  His physical examination revealed normal skin 
appearance, and he was given a diagnosis of status post right 
inguinal hernia repair with sensitive scar.  A May 1994 
private consultation revealed an unremarkable physical 
examination of the skin and genitalia except for complaint of 
mild tenderness in the periumbilical region just above the 
umbilicus.  A February 1995 examination revealed no obvious 
hernias.  A February 1996 private consultation also revealed 
no significant hernias.

On VA scar examination, dated in January 1998, the appellant 
complained of a scar which was tender to touch and painful 
upon bending which limited his function.  His physical 
examination revealed a 9- cm. linear white scar which was 0.5 
cm in diameter.  The scar was mildly tender to palpation, but 
there was no evidence of disfiguration, adherence, 
ulceration, breakdown, elevation, depression, tissue loss, 
inflammation, edema or keloid formation.  The examiner 
commented that the scar did not seem to be acutely inflamed 
or exhibit any objective findings that would explain the 
complaint of tenderness and pain, but noted that such 
symptoms may be related to nerve injury during surgery.

In a decision dated in May 1999, the RO continued the 
noncompensable disability evaluation for status post right 
inguinal herniorrhaphy.  However, the RO granted service 
connection for scar residual of right inguinal herniorrhaphy, 
and assigned an initial 10 percent disability rating.  This 
issue of an increased rating for scar residual of right 
inguinal herniorrhaphy is separately addressed in the remand 
appended to this decision.

The severity of a hernia disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.114.  Under Diagnostic Code 7338, a 
noncompensable evaluation is warranted for a small, reducible 
hernia, or without true hernia protrusion.  A 10 percent 
rating is warranted for postoperative recurrent hernia, 
readily reducible and well supported by truss or belt.  Id.  
A 30 percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia which is not 
well supported by truss, or not readily reducible.  Id.

Based upon review of the evidence of record, the Board finds 
that the evidence of record preponderates against a 
compensable rating for residuals of right inguinal 
herniorrhaphy at any time since the filing of this claim.  In 
this respect, the evidence of record does reveal the 
appellant's subjective complaint of pain on bending, but 
there is no objective evidence of residual disability 
stemming from his hernia repair, and his medical evaluations 
over the years have failed to establish the recurrence of 
right inguinal hernia.  The claim, therefore, must be denied.  
The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. § 4.3 (2000).

In deciding this claim, the Board notes that the appellant 
has been provided VA medical examinations with review of his 
claims folder in an attempt to substantiate his entitlement 
to the benefits sought.  The Board further notes that the RO 
has attempted to obtain all medical records identified by the 
appellant as pertinent to his claim on appeal, and has 
provided him a personal hearing to present his testimony. 
Accordingly, the Board is of the opinion that all reasonable 
efforts have been undertaken to develop this claim.  
Furthermore, the appellant has been fully apprised by the RO 
of the Reasons and Bases for the denial of his claim as well 
as the types of evidence needed to support his claim.  As 
such, the Board finds that the RO has complied with the 
requirements of the recently enacted changes to 38 U.S.C.A. 
§§ 5103 and 5103A, and no prejudice results to the appellant 
in deciding this case on appeal.  See H.R. 4864, "Veterans 
Claims Assistance Act of 2000" (to be codified at 
38 U.S.C.A. §§ 5103 and 5103A).


ORDER

Service connection for asthma is granted.

Service connection for chronic bronchitis or any other 
respiratory disability (other than asthma, sinusitis- 
rhinitis and healed calcified granuloma) is denied.

An increased initial rating for superficial varicosities of 
the lower extremities is denied.

An increased initial rating for status post right inguinal 
herniorrhaphy is denied.


REMAND

In June 1999, the RO granted service connection for rhinitis, 
and listed the issue on appeal as an increased rating for 
sinusitis- rhinitis.  The Board notes that, during the 
pendency of this appeal, new regulations became effective 
with respect to the criteria to be considered in evaluating 
sinusitis disabilities.  61 Fed.Reg. 46727 (Sept. 5, 1996).  
Prior to the effective date of October 7, 1996, the 
appellant's claim for an increased rating may only be 
evaluated under the older criteria.  VA O.G.C. Prec. 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 1991).  
However, the appellant is entitled have his claim considered 
under both the old and the new criteria, with the most 
favorable version applied, from and after the effective date 
of amendment.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Under the criteria in effect prior to October 7, 1996, 
rhinitis and sinusitis were evaluated under separate 
diagnostic codes.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6501, 6510- 14 (1996).  The criteria currently in effect 
eliminated Diagnostic Code 6501, and provided new criteria 
for rating rhinitis as either allergic or vasomotor rhinitis 
(Diagnostic Code 6522) or bacterial rhinitis (Diagnostic Code 
6523).  See 38 C.F.R. § 4.97 (1999).  The RO has not 
considered or applied the criteria for evaluating rhinitis 
effective to the date of claim.  As such, the Board must 
remand this issue for RO consideration in the first instance.  
See Bernard v. Brown, 4 Vet.App. 384 (1993) (Board must 
evaluate whether a claimant has been provided an opportunity 
to submit evidence or argument on issues not addressed by the 
RO). 

Furthermore, in a decision dated in May 1999, the RO granted 
service connection for scar residual of right inguinal 
herniorrhaphy, and assigned an initial 10 percent disability 
evaluation.  By means of a Form 21-4138 filing dated in May 
1999, the appellant expressed his disagreement with the RO 
decision.  To date, the RO has not issued a Statement of the 
Case.  This issue, therefore, is remanded to the RO for 
issuance of an SOC in order to afford the appellant the 
opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet.App. 238 (1999).

Finally, the Board previously remanded the issue of an 
increased rating for bilateral pigmentary glaucoma, in part, 
in order to ensure that visual field testing conformed with 
the requirements of 38 C.F.R. §§ 4.76 and 4.76a.  Review of 
the January 1998 eye examination reveals that the examiner 
prepared one graphical representation of the Goldmann 
Perimeter Chart for each eye.  However, the examiner did not 
provide the numerical test results, as requested by the 
Board, and the provisions of 38 C.F.R. § 4.76 require that 
"[n]ot less than 2 recordings (Goldmann Perimeter Charts), 
and when possible, 3 recordings will be made."  Based upon 
the above, the Board must remand this issue to the RO to 
schedule another VA ophthalmology examination in order to 
ensure compliance with its previous remand orders.  Stegall 
v. West, 11 Vet.App. 268, 271 (1998).  In light of the fact 
that this is an initial rating claim, the RO must request 
that the ophthalmologist review all the visual field 
examinations of record, to include the computerized tests 
results taken in 1994, and provide opinion as to the extent 
of visual field loss in each eye for each examination since 
the filing of this claim in 1992.

Accordingly, this case is REMANDED for the following action:

1.  The RO should also request the appellant to 
identify all private medical treatment records 
which may be pertinent to his claims for an 
increased rating for sinusitis- rhinitis, 
bilateral pigmentary glaucoma and scar residual of 
right inguinal herniorrhaphy.  The RO should then 
take the necessary steps to obtain all these 
records.

2.  The RO should take the necessary steps to 
obtain the appellant's VA clinical records, to 
include inpatient and outpatient treatment 
records, since February 1996.

3.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

4.  The appellant should be afforded VA 
ophthalmology examination to determine the nature 
and severity of bilateral pigmentation glaucoma.  
In addition to tests of visual acuity, the 
examination must include visual field testing 
utilizing a Goldmann Perimeter Chart or other 
method which meets the requirements of 38 C.F.R. 
§ 4.76, to include at least 2 recordings for each 
eye and interpreting all graphical representations 
of test results numerically.  The ophthalmologist 
should also be requested to review the claims 
folder in order to provide opinion as to the 
extent of visual field loss, if any, since the 
filing of this claim, to include providing 
numerical test results for the 1998 VA Goldmann 
Perimeter Chart and converting the March 10, 1994 
computerized tests results of record into both 
Goldmann Perimeter Chart and numerical results.  
The claims folder and a copy of this remand must 
be made available to and reviewed by the examining 
physician in conjunction with the requested 
examination.

5.  The RO should furnish the appellant, and his 
accredited representative, an SOC which advises 
him of the Reasons and Basis for denying an 
initial rating, in excess of 10 percent, for scar 
residual of right inguinal herniorrhaphy.  The 
appellant should be afforded the opportunity to 
respond to the SOC, and advised of the 
requirements necessary to perfect his appeal.

6.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of an increased rating for sinusitis- rhinitis and 
bilateral pigmentary glaucoma with consideration 
given to all of the additional evidence of record, 
to include any additional evidence received as a 
result of this remand.  In adjudicating the 
sinusitis- rhinitis claim, the RO must consider 
the rating criteria for both sinusitis and 
rhinitis in effect prior to and after October 7, 
1996 in a manner consistent with VA O.G.C. Prec. 
3-2000 (April 10, 2000) and 38 U.S.C.A. § 5110(g) 
(West 1991).  In adjudicating the bilateral 
pigmentary glaucoma claim, the RO should calculate 
the concentric contraction for both eyes.  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (2000).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above 
mentioned claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 22 -


